       Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DARYL M. JOHNSON                                             PLAINTIFF

v.                        No. 4:18-cv-824-DPM

JOHNNY GILBERT, JR., Lieutenant;
KENDALL HARPER, Detective; KENNETH
THOMPSON, Officer; DENNIS SWINFORD,
Officer; BRITT ANY JACKSON, Officer;
RODNEY DAVIS, Sergeant; KENTON
BUCKNER, Chief, all Individually and
in their Official Capacities with the City
of Little Rock, and THE CITY OF LITTLE
ROCK, ARKANSAS                                           DEFENDANTS

                                ORDER
     The proverb is that troubles come in threes. First, Little Rock
police arrested Daryl Johnson in the middle of West Daisy L. Gatson
Bates Drive during an extended verbal dispute about whether he and
others could re-enter a Philander Smith College homecoming party.
Second, as Lieutenant Gilbert escorted the now-handcuffed Johnson
out of the three-lane street, both were hit by a passing vehicle. Johnson
and Lieutenant Gilbert were taken to the hospital. Third, while Johnson
was recovering there a few hours later, Officer Swinford served a
citation on him for disorderly conduct. This charge against Johnson
was eventually dropped. Johnson spent three days in the hospital.
       Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 2 of 6



     The Court dismissed several of Johnson's claims, leaving three
federal claims related to his arrest and several state claims. Doc. 14.
Johnson says Lieutenant Gilbert didn't have probable cause or even
arguable probable cause to arrest him. Officers Jackson, Thompson,
Swinford, Davis, and Detective Harper, he continues, then conspired to
cover up Gilbert's wrongs. And Johnson says Little Rock didn't train
all these officers. The defendants seek judgment as a matter of law on
all claims. The Court takes the material facts where disputed in the
light most favorable to Johnson. Reed v. City of St. Charles, Missouri,
561 F.3d 788, 790-91 (8th Cir. 2009).
     Johnson and two friends rode together to the party. They arrived
around 11:00 p.m., and parked across Daisy Bates Drive from the
venue. The trio was admitted by both the police and the folks working
the front door. After some time, Johnson, his friends, and a few others
left the party to go back to their cars. The folks at the front door told
the group they could get back in. But, while Johnson and the others
were at their cars, the police officers decided to stop letting people into
the party. The event was, in the officers' opinion, full enough. And it
was supposed to end in about an hour. Johnson and the others returned
and were denied re-entry. That's when things heated up.
     Johnson and the others were understandably frustrated.            The
officers and the group exchanged words as the officers told them to
disperse. Eventually, the group members started making their way

                                   -2-
      Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 3 of 6




down the sidewalk.      The group stopped.        The verbal exchange
continued. Officer Gilbert made a pointed comment: the young people
should be more worried, he said, about getting a degree than getting
into a party. This made several people mad, because almost all were
college graduates. There was cussing from both sides. The officers
continued to tell the group to disperse. The five or six young people
hem-hawed around-now walking across the street, but pausing to
trade more heated words with the officers.
     Officer Gilbert had enough. He approached the group as they
slowly continued across Daisy Bates Drive. He said "I'm gonna make
an example out of you" and "I'm gonna teach y'all a lesson," or words
to that effect. He reached for the closest person- Johnson. With help
from another officer on the scene, Officer Gilbert arrested and
handcuffed Johnson. He began to escort Johnson out of the street,
though not toward any patrol car. Both were hit by a passing car. Both
were taken to the hospital. While Johnson was in recovery, Officer
Swinford gave him a citation (accepted by his girlfriend) for disorderly
conduct.
     Officer Gilbert seeks qualified immunity against Johnson's suit.
The Fourth Amendment question is whether this Officer had arguable
probable cause to make this warrantless arrest. Thurairajah v. City of
Fort Smith, Arkansas, 925 F.3d 979, 983-84 (8th Cir. 2019). Arkansas's
statute on disorderly conduct is in the margin, with the potentially

                                  -3-
       Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 4 of 6




applicable provisions italicized.* Johnson makes no First Amendment

claim, perhaps because he says he wasn't one of those exchanging
profanity with Officer Gilbert, but it bears mention that criticizing
police officers, "even with profanity, is protected speech." Thurairajah,
925 F.3d at 985. Could a reasonable officer in this encounter have
concluded that probable cause existed to arrest Johnson for disorderly
conduct?
      Yes. Johnson and more than two others did not comply with
the police officers' lawful orders to disperse.          The group's loud


* (a) A person commits the offense of disorderly conduct if with the purpose to
cause public inconvenience, annoyance, or alarm or recklessly creating a risk
of public inconvenience, annoyance, or alarm, he or she:
    (1) Engages in fighting or in violent, threatening, or tumultuous
        behavior;
    (2) Makes unreasonable or excessive noise;
    (3) In a public place, uses abusive or obscene language, or makes an
        obscene gesture, in a manner likely to provoke a violent or
        disorderly response;
    (4) Disrupts or disturbs any lawful assembly or meeting of persons;
    (5) Obstructs vehicular or pedestrian traffic;
    (6) Congregates with two (2) or more other persons in a public place and
        refuses to comply with a lawful order to disperse of a law enforcement
        officer or other person engaged in enforcing or executing the law;
    (7) Creates a hazardous or physically offensive condition;
    (8) In a public place, mars, defiles, desecrates, or otherwise damages
        a patriotic or religious symbol that is an object of respect by the
        public or a substantial segment of the public; or
    (9) In a public place, exposes his or her private parts.
 (b) Disorderly conduct is a Class C misdemeanor.
ARK. CODE ANN.§    5-71-207.
                                     -4-
       Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 5 of 6




and       continuing    profanity        didn't        cross    the   statute's
unreasonable-or-excessive-noise threshold, which is high. Thurairajah,
925 F.3d at 983 n . 3. But, it's undisputed that the group stalled and
argued rather than departing at the officers' first direction. It's likewise
undisputed that, after moving down the sidewalk, the group stopped.
They continued the verbal dispute instead of heading to their cars.
They were, it's true, crossing the street some moments later when the
arrest occurred. It's unclear exactly how much time had passed. While
commendable, this eventual compliance did not eliminate the arguable
statutory violation that had occurred earlier. Whether Johnson's part
                                 II
in this whole amounted to             recklessly creating a risk of public
inconvenience, annoyance, or alarm ... " by refusing to disperse
contrary to ARK. CODE ANN. § 5-71-207 was a judgment call. Viewed in
the light most favorable to Johnson, the prosecutor's decision to drop
the charge indicates that Officer Gilbert made a mistake. But qualified
                                  II
immunity protects him because a reasonable officer in his shoes would
have reasonably believed, even if mistaken, based on objective facts,
that ... " Johnson and the group had violated the refusal-to-disperse
provision of Arkansas's statute. Thurairajah, 925 F.3d at 983-84; see also,
Ulrich v. Pope County, 715 F.3d 1054, 1059 (8th Cir. 2013).
      The arguable probable cause to arrest Johnson eliminates the
alleged   Forth   Amendment violation,            so    the    conspiracy and
failure-to-train claims fail as a matter of law. Riddle v. Riepe, 866 F.3d

                                       -5-
      Case 4:18-cv-00824-DPM Document 44 Filed 06/05/20 Page 6 of 6




943, 948-49 (8th Cir. 2017); Sinclair v. City of Des Moines, Iowa, 268 F.3d
594, 596 (8th Cir. 2001) (per curiam). That leaves only state law claims,
over which the Court declines to exercise supplemental jurisdiction.
28 U.S.C. § 1367(c)(3);    Streambend Properties II, LLC v. Ivy Tower
Minneapolis, LLC, 781 F.3d 1003, 1016-17 (8th Cir. 2015).
                                 *     *   *
     The defendants' motion for summary judgment, Doc. 30, is partly
granted and partly denied.      The remaining federal claims will be
dismissed with prejudice.     The state law claims will be dismissed
without prejudice.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge




                                     -6-
